Citation Nr: 1202077	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  04-34 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent on an extraschedular basis for degenerative changes of the thoracic spine with limited motion.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for degenerative changes of the thoracic spine with limited motion, assigning a 20 percent evaluation effective July 11, 2003.  In September 2004, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in April 2005.

In a May 2006 decision, the Board denied the Veteran's claim of entitlement to an increased rating for a thoracic spine disability.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2007, the Court issued an order granting a July 2007 joint motion for partial remand (JMR), vacating and remanding the May 2006 Board decision to consider referral of the Veteran's claim to the Director of the Compensation and Pension Service for extraschedular consideration.  The Board then remanded the claim for referral to the Director of the Compensation and Pension Service for extraschedular consideration in February 2008.  In May 2009, the Board again denied the Veteran's claim of entitlement to an increased rating on an extraschedular basis for a thoracic spine disability.  The Veteran appealed this denial to the Court.  In March 2010, the Court issued an order granting a March 2010 JMR, vacating and remanding the May 2009 Board decision.

In August 2010, the Board remanded the Veteran's claim to the Appeals Management Center (AMC) for further evidentiary development, including obtaining updated VA treatment records, a rationale from the Director of the Compensation and Pension Service regarding his conclusion that the Veteran's thoracic spine disability did not warrant an extraschedular rating, and a new VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA treatment records in December 2010 and a rationale from the Director of the Compensation and Pension Service for his denial of an extraschedular rating in October 2010.  Additionally, the Veteran was afforded a new VA examination in October 2010.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board for adjudication consistent with the March 2010 JMR and Court order.

A December 2009 rating decision denied entitlement to a total disability rating based on individual unemployability due to service-connected disability.  The Veteran has not filed an appeal as to this decision.


FINDING OF FACT

The Veteran's service-connected thoracic spine disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an extraschedular initial rating for a thoracic spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in August 2003 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

Further, a March 2008 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, VA examination reports, and Social Security Administration (SSA) records are in the file.  Private treatment records have been obtained to the extent possible.  The Veteran has at no time referenced outstanding records that he wished for VA to obtain or that he believed were relevant to his claim.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with a VA examination for his thoracic spine disability most recently in October 2010.  The examiner reviewed the claims file and provided a thorough physical examination.  The examiner also addressed the Veteran's employability in light of his service-connected disability.  Therefore, the Board finds that the examination is adequate for determining extraschedular consideration of a disability rating in excess of 20 percent for the Veteran's thoracic spine disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected thoracic spine disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Increased Initial Rating on an Extraschedular Basis

The March 2010 JMR only addressed the Board's denial of an extraschedular rating for a thoracic spine disability.  As such, this is the only issue currently before the Board and the issue of entitlement to an increased initial rating on a schedular basis for a thoracic spine disability will not be addressed herein. 

VA regulations allow for the provision of an extraschedular disability rating for exceptional cases where schedular evaluations are found to be inadequate.  See 38 C.F.R. § 3.321(b)(1) (2011);see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

As referenced above, the Veteran's claim was referred to the Director of the Compensation and Pension Service for extraschedular consideration.  In April 2008 and October 2010 opinions, the Director concluded that the Veteran's thoracic spine disability did not warrant an extraschedular rating.  Upon review of all of the evidence of record, including the pertinent medical evidence, the Board concurs with the Director's determination that an extraschedular rating is not warranted in this case.

The Veteran essentially argues that an extraschedular rating is warranted because his service-connected thoracic spine disability results in marked interference with employment.  He claims that he is limited in various physical activities, including bending, lifting, twisting, walking, and standing as a result of his back problems.

SSA records show that the Veteran receives disability benefits based on his neck and back disabilities.  This is supported by treatment records noting that the Veteran cannot perform his job functions as a result of his neck and back pain and problems from his low back disability.  See VA treatment records, February 2004, August 2008.  However, none of these treatment or SSA records specifically indicates that the Veteran's unemployment is the result of his thoracic spine disability.  Those that do specify a segment of the spine indicate the cervical and lumbar spine, not the thoracic spine.

In his more recent October 2010 opinion, the Director of the Compensation and Pension Service cited the Maryland Spine Center and The Laser Spine Institute's findings that the thoracic spine lacks flexibility, is characterized by its stability and strength, and is tasked with supporting the rib cage.  It is the lumbar and cervical segments of the spine that experience the most mobility and stress.  Therefore, he concluded that the Veteran's nonservice-connected cervical and lumbar spine disabilities were to blame for his unemployment, not his service-connected thoracic spine disability.

In addition to the cited medical treatise information, the Director's conclusion is supported by the October 2010 VA examination report.  The October 2010 VA examiner noted the Veteran's complaints of inflexibility, inability to stand for prolonged periods, need for a cane for mobility, and increased low back pain with long distance driving and diagnosed him with degenerative arthritis of the cervical, thoracic, and cervical spine and degenerative disc disease of the cervical spine, lumbar spine, and T12/S1.  He concluded that the Veteran's functional impairments were the result of his nonservice-connected lumbar and cervical spine disabilities, not his service-connected thoracic spine disability.  He explained that a thoracic spine disability would not prevent the Veteran from bending, twisting, or turning, but rather that those tasks are performed by the cervical and lumbar spine.  As only the Veteran's thoracic, not cervical or lumbar, spine disability is service connected, the examiner concluded that the Veteran's service-connected disability did not prevent him from seeking or maintaining gainful employment.

In addition to the October 2010 VA examination specifically addressing the Veteran's employability relative to his thoracic spine disability, the Veteran has been afforded previous VA examinations that discuss the functional limitations of his service-connected thoracic spine disability.  Notably, an October 2009 VA examination report noted the Veteran's only effect on his activities of daily living was that it is more difficult for him to dress himself.  Similarly, a January 2004 VA treatment record indicated that the Veteran's spinal range of motion was within functional limits and an April 2010 VA treatment record noted that the Veteran was able to complete all activities of daily living, including driving.  While the August 2003 VA examination noted additional functional limitations and the Veteran's report of having lost his job due to his back problems, it does not specify that the Veteran's limitations or unemployment are solely the result of his service-connected thoracic spine disability.  Rather, the examiner discusses the Veteran's cervical, thoracic, and lumbar spine disabilities when making his conclusions.  None of the VA examination reports or treatment records indicates that the Veteran's thoracic spine disability precludes him from working.  There is simply no other medical evidence to show that the Veteran's thoracic spine disability warrants an extraschedular rating on the basis of marked interference with employment.  

Further, there is no evidence that the Veteran's thoracic spine disability requires frequent hospitalization.  There is no evidence to show that he has been hospitalized for his thoracic spine disability since a surgery in 2003, over eight years ago.

The evidence of record simply does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 20 percent disability rating contemplate his most limited range of motion.  The Veteran's complaints of pain and limited range of motion due to pain are also adequately contemplated by the rating schedule.  Notably, the General Rating Formula for Diseases and Injuries of the Spine specifically accounts for pain (whether it radiates or not), stiffness, and aching.  Moreover, 38 C.F.R. §§ 4.40 and 4.45 specifically provide for the contemplation of any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, there is no evidence to indicate that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  

Furthermore, even if the Board were to find that the Veteran's thoracic spine disability was not adequately contemplated by the rating schedule, the Veteran's disability does not exhibit the other related factors, including marked interference with employment or frequent periods of hospitalization, as discussed fully above.

In short, the evidence does not support the proposition that the Veteran's service-connected thoracic spine disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, assignment of an extraschedular evaluation is not warranted.

In reaching the above-stated conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased initial rating on an extraschedular basis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to an initial disability rating in excess of 20 percent on an extraschedular basis for degenerative changes of the thoracic spine with limited motion is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


